Citation Nr: 9935942	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at the University of South Carolina from Spring 1992 to 
Spring 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The appellant is the child of a veteran who had active 
military service from December 1952 to December 1955, and who 
was determined to be permanently and totally disabled due to 
a service-connected disability, effective November 18, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia, which denied a claim by the appellant seeking 
retroactive payment of Chapter 35 educational benefits for 
courses taken at the University of South Carolina, from 
Spring 1992 to Spring 1995.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2.  A claim for Chapter 35 educational assistance benefits, 
including an original VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, was 
received from the appellant at the RO in November 1996.

3.  Prior to November 1996, the evidence of record shows no 
form, document, correspondence, or other evidence from the 
appellant, or any other individual or entity, indicating an 
intent or desire to seek or apply for Chapter 35 educational 
benefits.


CONCLUSION OF LAW

The requirements for an award of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at University of South Carolina from Spring 1992 to Spring 
1995, have not been met.  38 U.S.C.A. § 7104  (West 1991); 38 
C.F.R. §§ 21.3030, 21.3031, 21.4131(a)  (1998); 38 C.F.R. 
§§ 21.1029, 21.4131(d)  (1999), amended by 64 FR 23769  (May 
4, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The facts of this case are not in dispute.

The appellant is the son of a veteran who was granted a 
permanent and total disability rating, effective November 
1993.

The record shows that the Atlanta, Georgia, RO, received a 
formal Application for Survivors' and Dependents' Educational 
Assistance, VA Form 22-5490, from the appellant in November 
1996.  A copy of the appellant's transcript, showing 
completed courses at the University of South Carolina from 
Spring 1992 to Spring 1995, was received at the RO in March 
1997.

A February 1997 decision by the RO granted the appellant 
basic entitlement to Chapter 35 educational assistance 
benefits, effective in November 1993, the date that the 
veteran was determined to be permanently and totally disabled 
for VA benefits purposes.

In a December 1997 letter, the RO informed the appellant that 
he was denied entitlement to retroactive payment of Chapter 
35 educational assistance benefits for the time period from 
Spring 1992 to Spring 1995, because the applicable VA 
regulations only authorized payment of benefits for the 
period 1 year prior to date of receipt of the application or 
enrollment certification and because all of the appellant's 
listed coursework was completed more than 1 year prior to the 
RO's receipt of these documents.

The appellant properly appealed the RO's December 1997 
determination with a January 1998 Notice of Disagreement and 
October 1998 Substantive Appeal.

II.  Applicable Regulations

Initially, the Board notes that the applicable regulations 
pertaining to payment of Chapter 35 educational benefits were 
amended during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the appellant shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).

Under VA regulations in effect at the time of the RO's 
December 1997 decision, payment of Chapter 35 educational 
benefits was prohibited for any period earlier than one year 
prior to the date of the receipt of the appellant's 
application for educational benefits or the enrollment 
certification verifying the applicable enrollment periods, 
whichever is later.  38 C.F.R. § 21.4131(a)(2)  (1998).

Under the amended regulations, if the award is the first 
award of educational assistance, payment of such benefits is 
prohibited beyond one year prior to the date of claim.  
38 C.F.R. § 21.4131(d)(1)(ii)  (1999), amended by 64 FR 23769  
(May 4, 1999) (effective June 3, 1999).  The "date of 
claim" "is the date on which a valid claim or application 
for educational assistance is considered to have been filed 
with VA, for purposes of determining the commencing date of 
an award of that educational assistance."  38 C.F.R. 
§ 21.1029(b)  (1999), amended by 64 FR 23769  (May 4, 1999).  
Such a claim may be formal or informal.  A formal claim is a 
claim for educational assistance benefits that is filed on 
the specific form prescribed by the VA Secretary (i.e. VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance).  38 C.F.R. § 21.1029(c)  (1999).  An 
informal claim is "[a]ny communication from an individual, 
or from an authorized  representative or a Member of Congress 
on that individual's behalf that indicates a desire on the 
part of the individual to claim or to apply for VA-
administered educational assistance" or "a claim from an 
individual or from an authorized representative on that 
individual's behalf for [educational assistance] that is 
filed in a document other than in the prescribed form."  
38 C.F.R. § 21.1029(d)  (1999).

III.  Analysis

The appellant contends, in essence, that he is entitled to 
retroactive Chapter 35 educational benefit payments for a 
period of education from Spring 1992 to Spring 1995.  
Specifically, he argues, through his accredited 
representative, that since his father's, the veteran's, total 
and permanent disability rating was granted, effective in 
November 1993, he should be retroactively reimbursed for 
courses taken from Spring 1992 to Spring 1995.  
Alternatively, it is argued that he should at least be 
retroactively reimbursed for courses taken since November 
1993.  The appellant's representative argues that the 
regulation prohibiting payment of Chapter 35 benefits more 
than 1 year prior to date of submission of VA Form 22-5490 is 
"absurd" and that "there should be efforts put forth to 
discontinue [that] regulation."

After careful review of the appellant's file, the Board must 
deny his claim.  In doing so, the Board has considered both 
the old and amended regulations pertaining to Chapter 35 
educational assistance.

The old regulations provide that Chapter 35 benefits are only 
available during the year prior to the appellant's 
application for benefits or the university's certification of 
enrollment.  38 C.F.R. § 21.4131(a)  (1998).  Here, the 
appellant's original application was received by the RO in 
November 1996.  Therefore, payments were warranted only as 
far back as November 1995.  The entire period of enrollment 
from Spring 1992 to Spring 1995 is outside of the applicable 
payment period.  Therefore, the Board finds that entitlement 
to educational benefits is precluded by law under the old 
regulations.  

The amended regulations were proposed, in part, to provide 
"less restrictive effective dates for awards of educational 
assistance."  63 FR 23408  (April 29, 1998).  This was 
accomplished by authorizing Chapter 35 educational assistance 
payments up to one year prior to date of claim, rather than 
date of application or enrollment certification.  38 C.F.R. 
§ 21.4131  (1999); 64 FR 23769  (May 4, 1999).  The rationale 
was that an appellant seeking Chapter 35 educational benefits 
may not have control over when an enrollment certification is 
submitted to VA and that, therefore, the regulations should 
be broadened to allow retroactive payment of benefits for 1 
year prior to any claim, either formal or informal, by an 
appellant seeking entitlement to Chapter 35 educational 
benefits.  Id.

Here, the issue is when the appellant first sought Chapter 35 
educational benefits through submission of a claim, either 
informal or formal.  The old and new regulations have 
virtually identical definitions of what constitutes an 
informal claim.  Under the old regulations, "[a]ny 
communication from a spouse, surviving spouse, parent of a 
child or the child having attained legal majority, or the 
guardian of an eligible person, an authorized representative 
or a Member of Congress indicating an intent to apply for 
educational assistance for an eligible person may be 
considered an informal claim."  38 C.F.R. § 21.3031  (1998).  
Under the amended regulations, an informal claim is "[a]ny 
communication from an individual, or from an authorized 
representative or a Member of Congress on that individual's 
behalf that indicates a desire on the part of the individual 
to claim or to apply for VA-administered educational 
assistance."  38 C.F.R. § 21.1029(d)  (1999).  A formal 
claim is a claim filed on a form proscribed by VA, e.g. VA 
Form 22-5490.  38 C.F.R. § 21.1029(c)  (1999); see also 
38 C.F.R. § 21.1030  (1999).

Initially, the Board finds no substantive difference between 
the old and amended regulations as to what constitutes a 
claim.  Both require that a formal claim consist of an actual 
VA claim form proscribed by the VA and that an informal claim 
be a correspondence indicating "intent" or "desire" to 
seek or apply for Chapter 35 educational benefits for the 
appellant.  Here, the first indication that the veteran 
intended to apply for Chapter 35 educational assistance 
benefits is his November 1996 letter with attached VA Form 
22-5490.  There is no correspondence from the appellant, or 
any other person or entity, prior to November 1996 and 
suggesting an intent to apply for said benefits.

In light of the above, payment of Chapter 35 educational 
assistance benefits is authorized only as far back as 
November 1995, 1 year prior to the date of his claim.  
38 C.F.R. § 21.4131(d)  (1999).  As such, the appellant is 
not entitled to retroactive payment of Chapter 35 benefits 
for any courses taken at he University of South Carolina from 
Spring 1992 to Spring 1995.  As such, his claim must be 
denied.  In arriving at its decision, the Board has applied 
both the old and amended regulations pertaining to the 
commencement date of payment of Chapter 35 educational 
benefits.  While finding the new regulations generally more 
liberalizing, see Karnas, supra, neither supports a grant of 
his claim.

The Board acknowledges that there has been no RO adjudication 
the appellant's claim under the amended regulations.  
However, this does not give rise to any prejudice to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The law only requires that the Board consider the 
version of the law most beneficial to the appellant, which it 
has done.  The Board has not addressed any issue or question 
of law not previously addressed by the RO.  The only 
substantive change in the regulations is the allowance of 
payment of initial Chapter 35 educational benefits from the 
date of claim, rather than just the date of application or 
enrollment certification.  38 C.F.R. § 21.4131(a)  (1998); 
38 C.F.R. §§ 21.1029,  21.4131(d)  (1999).  Here, the 
appellant's claim was a formal application, so the outcome of 
his case is identical under either the old or amended 
regulations.
The Board acknowledges that the appellant's representative 
believes that the regulations governing retroactive payment 
of Chapter 35 educational benefits is "absurd" and that the 
regulations should be changed.  Initially, the Board points 
out that it is Congress who has the power to make and amend 
laws and regulations.  The Board's function is only to apply 
the current laws and regulations to the facts of each case.  
Second, a review the legislative history and underlying 
purpose of VA Chapter 35 educational benefits laws, shows 
that the result in this case, while not favorable to the 
appellant, is not "absurd."  The laws states:
The Congress hereby declares that the 
[VA] educational program established by 
[Chapter 35] is for the purpose of 
providing opportunities for education to 
children whose education would otherwise 
be impeded or interrupted by reason of 
the disability or death of a parent from 
a disease or injury incurred or 
aggravated in the Armed Forces ... and for 
the purpose of aiding such children in 
attaining the educational status which 
they might normally have aspired to and 
obtained but for the disability or death 
of such parent.
38 U.S.C.A. § 3500 (West 1991).  From this stated legislative 
purpose, it is clear that Congress intended VA Chapter 35 
benefits to proactively help children obtain education that 
they would otherwise not be able to obtain.  Its purpose is 
not to retroactively reimburse children for education that 
they were able to obtain.  In this case, the appellant, to 
his credit, was able to complete college education courses 
from Spring 1992 to Spring 1995.  That the appellant's 
original claim was submitted more than 1 year after 
completion of such courses, puts them outside the scope of 
the actual regulations governing the payment of Chapter 35 
educational benefits.  See 38 C.F.R. § 4131  (1999).

In light of the above, the veteran's appeal must be denied.  
No exceptions to the controlling legal criteria have been 
provided in the Federal regulations, and the Board has no 
authority to overturn or to disregard this very specific 
limitation on the award of Chapter 35 educational benefits.  
38 U.S.C.A. § 7104(a)  (West 1991).  Consequently, the Board 
is without authority to grant the benefit sought on appeal. 
It is precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court has held that cases in which the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.


ORDER

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at the University of South Carolina from Spring 1992 to 
Spring 1995, is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

